NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                         JUL 21 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JESSICA BIXLER,                                     No. 13-35864

               Plaintiff - Appellant,                D.C. No. 2:12-cv-03045-TOR

    v.
                                                     MEMORANDUM*
 CAROLYN W. COLVIN, Commissioner of
 the Social Security Administration,

               Defendant - Appellee.

                      Appeal from the United States District Court
                        for the Eastern District of Washington
                       Thomas O. Rice, District Judge, Presiding

                           Argued and Submitted July 6, 2015
                                 Seattle, Washington

Before: KLEINFELD, NGUYEN, and FRIEDLAND, Circuit Judges.

         Jessica Bixler appeals the district court’s affirmance of the denial of her

application for Social Security Supplemental Security Income. We vacate and

remand for further proceedings.

         The Administrative Law Judge (“ALJ”) erred in evaluating the vocational


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
expert’s testimony. The ALJ discounted Bixler’s first hypothetical even though

that hypothetical was based on evidence—Section I of a Mental Residual

Functional Capacity Assessment (“MRFCA”), from an acceptable medical

source—that the ALJ herself had previously credited. The ALJ’s stated reasons

for rejecting Bixler’s first hypothetical to the vocational expert contradict the

ALJ’s decision to credit Section I of the MRFCA.

      Because the vocational expert’s testimony was critical to the ALJ’s analysis

at step five, see Tackett v. Apfel, 180 F.3d 1094, 1100-02 (9th Cir. 1999), we

cannot say that the ALJ’s error in evaluating that testimony was harmless. We do

not reach the question of whether there was substantial evidence on the record as a

whole supporting the denial of benefits, because the ALJ’s errors in analysis

require further proceedings. We therefore vacate the district court’s judgment and

remand to the district court with instructions to remand this case to the agency for

further proceedings.

      We need not reach Bixler’s other arguments. Costs on appeal are awarded

to Bixler.

      VACATED and REMANDED.



                                           2